Citation Nr: 0519321	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran had active military service from May 1999 to 
August 2001.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).  


FINDING OF FACT

There is no competent medical evidence of record which shows 
that the veteran has a current diagnosis of any cardiac 
disorder.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice in a letter dated April 2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this regard, the RO obtained the 
veteran's service medical records, and two VA examinations of 
the veteran.  The Board further notes that in this case, 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.  Consequently, VA did not have a duty to 
assist that was unmet.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
cardiovascular-renal disease, including hypertension, may 
also be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran claims entitlement to service connection for a 
heart disorder, to include heart palpitations and chest pain.  
The service medical records show on the veteran's service 
entrance examination conducted in March 1999, her blood 
pressure was 124/73 and her pulse rate was 96.  The veteran's 
chest, heart, and vascular system were all evaluated as 
normal by the examining physician.  On the accompanying 
report of medical history, the veteran indicated "no" to 
questions which asked if she any history of heart trouble, 
heart murmur, palpitation, or pounding heart."  However, in 
May 1999, the veteran complained of chest pain and heart 
palpitation.  A cardiology evaluation was conducted and the 
veteran reported having a history of these symptoms since the 
age of 12.  Electrocardiogram testing was conducted and 
revealed "normal sinus rhythm."  The assessment was chest 
pain, with a history of palpitation.  There is no other 
indication in the service medical records that the veteran 
had any other complaints of chest pain during service.  In 
July 2001, a separation examination of the veteran was 
conducted.  The veteran did not indicate having any cardiac 
symptoms and the examining physician noted that there were 
"no health concerns or questions."  

VA medical treatment records dated December 2001 reveal that 
the veteran reported having no chest pain and that cardiac 
rhythm was normal.  In May 2002, a VA examination of the 
veteran was conducted.  The veteran reported chest pain and 
shortness of breath with physical activity.  She also 
reported having a history of palpitation during military 
service.  A chest x-ray was conducted revealing a normal 
chest, with no cardiac abnormalities. 

In December 2004, the most recent VA examination of the 
veteran was conducted.  The examining physician reviewed all 
of the evidence of record noting the veteran's complaints of 
chest pain and irregular heart beat during service, along 
with the cardiac evaluation and electrocardiogram report 
revealing a normal sinus rhythm.  After a full examination, 
the diagnosis stated "normal cardiac findings."  The 
examining physician further stated, "no cardiac disease 
appears to be present."  

The preponderance of the evidence is against the veteran's 
claim for service connection for a heart disorder.  The 
service medical records reveal that the veteran had a single 
instance of complaints of chest pain and palpitation shortly 
after entering service in May 1999.  However, 
electrocardiogram testing revealed a normal heart rhythm and 
no diagnosis of any cardiac disorder was made.  More 
importantly, two VA examinations of the veteran have been 
conducted subsequent to service and show normal findings.  
Simply put, there is no current diagnosis of any heart 
disorder, to include chest pain or palpitation.  

Although chest pain has been shown by the evidence of record, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  
Accordingly, service connection for a heart disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a heart disorder is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


